11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Luis Augusto Diaz,                          * From the County Court
                                              at Law of Midland County,
                                              Trial Court No. CC18526.

v. No. 11-16-00341-CV                       * January 26, 2017

Progressive County Mutual                   * Per Curiam Memorandum Opinion
Ins. Co.,                                     (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Luis Augusto Diaz.